                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    IN RE: VOLKSWAGEN “CLEAN DIESEL”                   MDL No. 2672 CRB (JSC)

                                   8    MARKETING, SALES PRACTICES, AND
                                        PRODUCTS LIABILITY LITIGATION
                                        _____________________________________/             ORDER DENYING MOTIONS TO
                                   9
                                                                                           REMAND
                                  10    This Order Relates To:
                                  11
                                        MDL Dkt. Nos. 1029, 1281, 1370, 1398,
                                  12    1747, 2003, 2760
Northern District of California
 United States District Court




                                  13    Richardson v. VWGoA, No. 3:16-cv-0709-
                                        CRB, Dkt. No. 9
                                  14    _____________________________________/
                                  15

                                  16
                                              Before this Court approved the 2.0-liter and 3.0-liter class settlements (see MDL Dkt. Nos.
                                  17
                                       2102, 3229), it stayed all pending motions to remand actions in the MDL to state court or to the
                                  18
                                       transferor district courts (see MDL Dkt. No. 1643). The stay was entered so that members of the
                                  19
                                       putative settlement classes could consider the terms of the settlement agreements.
                                  20
                                              After approving the 2.0-liter and 3.0-liter class settlements, the Court, on July 20, 2017,
                                  21
                                       issued Pretrial Order (“PTO”) No. 23. There, the Court lifted the stay on any remaining motions
                                  22
                                       to remand and instructed plaintiffs who had “previously filed a motion to remand, and who
                                  23
                                       intend[ed] to pursue the motion, [to] re-notice the motion on or before August 11, 2017.” (MDL
                                  24
                                       Dkt. No. 3481.) The Court further explained, “If a plaintiff who previously filed a remand motion
                                  25
                                       does not re-notice his or her motion by August 11, the Court will DISMISS the motion.” (Id.)
                                  26
                                              More than 60 motions to remand were re-noticed or filed for the first time after PTO No.
                                  27
                                       23. But a number of plaintiffs who had filed remand motions prior to PTO No. 23 did not re-
                                  28
                                   1   notice their motions on or before August 11, 2017, as PTO No. 23 instructed. Those filed but not

                                   2   re-noticed remand motions include the following: ECF Nos. 1029, 1281, 1370, 1398, 1747, 2003,

                                   3   2760, and Richardson, ECF No. 9. Because these motions were not re-noticed, as the Court

                                   4   instructed in PTO No. 23, they are DENIED.

                                   5          IT IS SO ORDERED.

                                   6   Dated: March 13, 2019

                                   7
                                                                                                  CHARLES R. BREYER
                                   8                                                              United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
